Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 18, 2022. Claims 1-10 and 13-22 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Amy H. Fix on March 18, 2022.
The application has been amended as follows: 
Claim 1. (Currently amended) A mutated HPV39 L1 protein, wherein as compared with a wild type HPV39 L1 protein, 
(I) the mutated HPV39 L1 protein has the following mutations: 
(1) N-terminal truncation of any number of amino acids from 1 to 25; and 
(2) substitution of amino acid residues at positions of the wild type HPV39 L1 protein which correspond to positions 269-288 of SEQ ID NO: 1 with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or, 
(II) the mutated HPV39 L1 protein has the mutations as defined in (1) and (2), and further has the following mutation: 
(3)(a) substitution of amino acid residues at positions of the wild type HPV39 L1 protein which correspond to positions 117-140 of SEQ ID NO: 1 with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV; or 
(b) substitution of amino acid residues at positions of the wild type HPV39 L1 protein which correspond to positions 169-181 of SEQ ID NO: 1 with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV; or 
(c) substitution of amino acid residues at positions of the wild type HPV39 L1 protein which correspond to positions 347-358 of SEQ ID NO: 1 with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV,
wherein said corresponding positions are determined by optimal alignment of the sequences being compared, and wherein the L1 proteins of the second type and the third type of wild-type HPV comprise different amino acid sequences at regions corresponding to positions 269-288, 117-140 and 169-181 of SEQ ID NO: 1.

Claim 4. (Currently Amended) An isolated host cell comprising the isolated nucleic acid according to claim 2 and/or a vector comprising the isolated nucleic acid according to claim 2.
Claim 5. (Currently Amended) An HPV virus-like particle, comprising or consisting of the mutated HPV39 L1 protein according to claim 1.

Claim 6. (Currently amended) A composition, comprising: 
(i) the mutated HPV39 L1 protein according to claim 1, or 
(ii) an isolated nucleic acid encoding the mutated HPV39 L1 protein as described in (i), or 
(iii) a vector comprising the isolated nucleic acid as described in (ii), or 
(iv) an isolated host cell comprising the isolated nucleic acid as described in (ii) and/or the vector comprising the isolated nucleic acid as described in (iii), or 
(v) an HPV virus-like particle comprising or consisting of the mutated HPV39 L1 protein as described in (i).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                            Conclusion
Claims 1-10 and 13-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648